UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard California Tax-Exempt Funds Annual Report November 30, 2010 Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund > As the Federal Reserve continued to keep short-term interest rates near zero during the fiscal year ended November 30, 2010, Vanguard California Tax-Exempt Money Market Fund returned 0.11%, a record annual low. > Investor Shares of Vanguard California Intermediate-Term Tax-Exempt Fund returned 4.43%, ahead of the average return of competitive funds but trailing the benchmark index. > Vanguard California Long-Term Tax-Exempt Fund Investor Shares returned 4.63%, trailing the funds benchmark and the average return of peer funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 9 California Tax-Exempt Money Market Fund. 12 California Intermediate-Term Tax-Exempt Fund. 31 California Long-Term Tax-Exempt Fund. 67 About Your Funds Expenses. 95 Glossary. 97 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.15% 0.26% 0.11% 0.00% 0.11% California Tax-Exempt Money Market Funds Average 0.01 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 3.02% 5.19 % 3.79% 0.64% 4.43% Admiral Shares 3.10 5.33 3.88 0.64 4.52 Barclays Capital 7 Year Municipal Bond Index 5.52 California Intermediate Municipal Debt Funds Average 4.28 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 3.81% 6.55 % 4.36% 0.27% 4.63% Admiral Shares 3.89 6.69 4.45 0.27 4.72 Barclays Capital 10 Year Municipal Bond Index 5.51 California Municipal Debt Funds Average 5.20 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairmans Letter Dear Shareholder, Traditionally, municipal bonds have often been seen as the investing equivalent of your grandfathers sedanstaid but generally safe and reliable. After staging an impressive recovery a year ago, munis were indeed fairly steady in the 2010 fiscal yearuntil a late-summer rally, followed by a sharp reversal that was precipitated by an unusual convergence of factors. November was the most volatile month in the municipals market since the financial crisis erupted in the fall of 2008. Reflecting this, the Vanguard California Intermediate-Term and Long-Term Tax-Exempt Funds declined about 2% and 3%, respectively, in the closing month of the 2010 fiscal year. The funds returned solid results for the 12 months as a whole, however, mostly because of income from the funds bond holdings. Investor Shares of the Intermediate-Term Fund returned 4.43% and the Long-Term Fund returned 4.63%. On November 30, the 30-day SEC yields for the funds Investor Shares were 3.02% for the Intermediate-Term Fund and 3.81% for the Long-Term Fund; both were down from a year earlier. With short-term interest rates anchored near zero for almost two years by Federal Reserve policy, Vanguard California Tax-Exempt Money Market Fund returned 0.11%, its lowest fiscal-year return ever. The funds ending yield of 0.15% was almost unchanged from a year ago. 2 On a taxable-equivalent basis, each funds yield was higher, as shown on page 1. Note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, neither the Intermediate-Term nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Also note that as part of our ongoing efforts to lower the cost of investing for all of our clients, we have broadened the availability of our lower-cost Admiral Shares, reducing the Admiral minimums for most of our actively managed funds from $100,000 to $50,000. Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets were the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forces including Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and local budgets, and also with changes in the composition of the bond supply resulting Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 largely from the fast-growing issuance of Build America Bonds (BABs). The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. A volatile second half crimped full-year returns It was an uneventful year for money market funds. Their rock-bottom interest rates kept investors generally focused on the higher yields available on longer-term securities. With the help of its low expense ratio, the California Tax-Exempt Money Market Fund stayed a step ahead of its peer groups average return. In contrast, after a relatively stable first half, the municipal bond market encountered some turbulence. Municipal bond prices rallied in July and even more Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.17%  0.52% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.87 California Long-Term Tax-Exempt Fund 0.20 0.12 1.06 The fund expense ratios shown are from the prospectus dated April 22, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratios were: for the California Tax-Exempt Money Market Fund, 0.17%; for the California Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2009. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; and for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 in Augustdriving yields lowerthanks in part to relatively light new tax-exempt supply, the possibility of higher federal income tax rates after 2010, and slow economic growth (which kept a lid on interest rates). In late August, yields fell to three-decade lows across many maturities in the broad municipal market. November saw a dramatic turnabout, driven in part by the potential implications of election results and the Feds second round of Treasury bond purchases, which were aimed at stimulating the economy. Other factors included the prospect of an abundant supply of tax-exempt issues and some (briefly) encouraging jobs reports pointing to a stronger economy and possibly higher interest rates. As Treasury yields rose, tax-exempt bond yields also climbed and prices fell. In November, the tax-exempt yields of several maturities of AAA-rated general-obligation bonds rose above those of comparable-term taxable Treasuriesan atypical relationshipfor the first time since spring 2009. In this environment, the Investor Shares of the Intermediate-Term Tax-Exempt Fund returned 4.43%, ahead of its peer-group average return of 4.28%. The primary driver of the funds return was its portfolio income: Capital returnthe change in net asset value over the periodwas less than Total Returns Ten Years Ended November 30, 2010 Average Annual Return California Tax-Exempt Money Market Fund 1.74% California Tax-Exempt Money Market Funds Average 1.37 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. California Intermediate-Term Tax-Exempt Fund Investor Shares 4.32% Barclays Capital 7 Year Municipal Bond Index 5.50 California Intermediate Municipal Debt Funds Average 3.85 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper Inc. California Long-Term Tax-Exempt Fund Investor Shares 4.47% Barclays Capital 10 Year Municipal Bond Index 5.57 California Municipal Debt Funds Average 3.98 California Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 1%. The Long-Term Tax-Exempt Funds Investor Shares returned 4.63%, trailing the average return of its competitive peers. Again, income from the funds bond holdings was responsible for almost all of its total return. Fiscal strains posed challenges; BABs helped ease the pain The muni markets ups and downs took place against a backdrop of fiscal challenges. Even as revenue collections in California and other states began to improve after the worst financial setbacks since the Great Depression, the budget gaps faced by many states and local governments remained sobering. The recession has compounded a budgetary process in California that, as you know, is normally difficult, and produced a fiscal 2011 budget that was a record 100 days late. The fiscal crunch has been tempered somewhat by generous federal interest rate subsidies available through the BABs program, which has its roots in the difficulties faced by state and local borrowers in issuing bonds during the nations financial crisis. (Your funds do not hold these bonds because they are taxable) More than $165 billion of BABs have been issued nationwide since the program was introduced in early 2009 as part of the federal stimulus package, and Californiaincluding the state and local governmentswas the top issuer of them. BABs have affected your portfolio because they have diminished the availability of new tax-exempt bonds: In calendar year 2010 through November, tax-exempt supply fell to its lowest level in about a decade. This shortage, especially in bonds of longer maturities, led investors to bid up tax-exempt pricesat least, until November. [Congress allowed the BABs program to expire as scheduled on December 31. With borrowers rushing to beat the deadline, taxable municipal bond issuance during December appeared on target to exceed tax-exempt issuance for the first month ever.] For more information on the funds positioning and performance during the past year, please see the Advisors Report following this letter. Conservative approach has proven its worth Over the years, the funds advisor, Vanguard Fixed Income Group, has focused on high-quality tax-exempt securities. This approachexecuted with disciplined portfolio management and at low costshas rewarded shareholders. For the ten years ended November 30, 2010, the average annual returns of the California Tax-Exempt Funds exceeded the average returns of their respective peers by margins considered significant in the world of fixed income investing. 6 Shareholders have also benefited from the advisors stringent and independent credit analysis, a Vanguard hallmark. As fiscal fortunes have diverged, it has become increasingly difficult for individual investors to evaluate the creditworthiness of a wide range of municipal borrowers. Because there are no remaining AAA-rated insurance companies, investors cant look to guarantees to provide assurance. In addition, a nationwide recalibration of municipal bond ratings by two major credit-rating agencies has blurred some of the distinctions among issuers. These factors underscore the importance of the objective insights of Vanguards experienced team of credit analysts, who work closely with our portfolio managers and traders. Diversification and credit analysis arent likely to go out of style Because twists and turns in the bond markets are often as unpredictable as those in the stock markets, we encourage you to diversify your bond holdings, consistent with the investment objectives and principles you consider in managing all of your assets. And always keep in mind the importance of skilled credit analysis. The Vanguard Tax-Exempt Funds can helpby offering you low-cost portfolios of California securities that meet the high standards of our credit analysts. Many investors are concerned about what may happen to their bond portfolios if interest rates rise. Conventional wisdom might suggest reallocating some of those assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, our research suggests that greater uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates supports more fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 14, 2010 7 Y our Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.001 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $10.86 $10.93 $0.408 $0.000 Admiral Shares 10.86 10.93 0.417 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $10.98 $11.01 $0.476 $0.000 Admiral Shares 10.98 11.01 0.485 0.000 8 Advisors Report For the fiscal year ended November 30, 2010, Vanguard California Tax-Exempt Money Market Fund returned 0.11%, ahead of the 0.01% average return of its peer group. The California Intermediate-Term Tax-Exempt Fund returned 4.43% for Investor Shares and 4.52% for Admiral Shares, outpacing the average return of competing California funds and trailing the result for its diversified national benchmark index. The California Long-Term Tax-Exempt Fund returned 4.63% for Investor Shares and 4.72% for Admiral Shares, trailing the 5.20% average return of peer-group funds and its national benchmark. The investment environment A look at changes in tax-exempt yields for the fiscal year as a wholeshown in the table belowdoes not do justice to the unusual degree of volatility that the municipal bond market experienced as the year drew to a close. Until November, the period was characterized by a general slide in yields across the maturity curve, but for different reasons. The Federal Reserve kept interest ratesand, in effect, the returns on money market fundsnear zero throughout the year. Scrambling for higher yields, investors turned to intermediate-term municipals, pushing up their prices and pushing down their yields. (As you know, bond prices and yields are inversely related.) Among the longest-term tax-exempt bonds, demand clashed with a shortage of supply as states and local governments took advantage of federal subsidies to issue Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2009 2010 2 years 0.61% 0.60% 5 years 1.50 1.36 10 years 2.78 2.79 30 years 4.28 4.28 Source: Vanguard. 9 taxable municipal bonds, known as Build America Bonds (BABs). Somewhat more than a third of the $60 billion in California bonds issued by the state and local governments during the fiscal year were BABs. The temporary BABs program, designed to help fiscally stressed states and municipalities reduce debt financing costs, came into existence because of the early-2009 federal stimulus program and was designed to expire on December 31, 2010. Another December 31 deadlinethe scheduled expiration of federal tax breaksspurred demand for tax-exempt securities as uncertainty persisted about what Congress might do. [The BABs program ended on schedule, while the reduced tax rates were extended for two years.] In August and September, municipal yields reached historical lows. In the final month of the fiscal year, however, the slide in yields (money market funds excepted) abruptly reversed, erasing all or much of the decline, depending on maturity, of the preceding 11 months. November turned out to be the most volatile month for municipal bonds since the height of the financial crisis in the fall of 2008. A new mix of factors led to a sell-off, with many investors moving assets from municipal bond funds to alternatives such as tax-exempt money market funds, despite their scant yields. The volatility and fund outflows continued in December. November opened with the midterm elections. The results led many investors to expect that federal tax cuts would be extended. Immediately afterward, the Federal Reserve announced its widely anticipated program to purchase huge quantities of Treasury bonds, an action intended to stimulate the economy by lowering long-term interest rates. Nonetheless, Treasury yields rose in response to economic data suggesting a possibility of inflation to come. Muni yields followed. Further upward pressure on yields in November came from expectations of swelling new-issue supply and sales of bonds by mutual funds that needed to raise cash for redemptions. (The Vanguard municipal bond funds have had adequate reserves to meet redemptions.) As of November 30, the yields of longer-term tax-exempt bonds had risen above those of taxable Treasuries, an inversion of the typical pattern. Management of the funds The turbulence that characterized the municipal bond market as the fiscal year ended did not reflect a material change in the credit fundamentals of bond issuers. State and local governments remain under great fiscal stress, of course, although the recession technically ended in June 2009. As in previous economic recoveries, the municipal sector tends to lag the general 10 economy because time is needed for higher personal and business income to flow through the tax system. The road to improvement is likely to be longer than usual because of the depth of the recent recession, the worst since the Great Depression. For this and other reasons, investors are understandably concerned about the health of muni-bond issuers and their ability to make principal and interest payments on time. That is why close monitoring of the financial condition of state and local governments has always been a crucial component of our investment activities. Vanguards highly experienced credit analysts review each potential addition to our portfolios and reject those that dont pass our rigorous evaluation process. In view of the uncertainties surrounding the pace of the economic recovery, we held the California Intermediate-Term and Long-Term Tax-Exempt Funds at neutral average weighted durations compared with their benchmark indexes. As a consequence, interest rate positioning had no significant impact on the funds performances during this fiscal year. Outlook We expect to see more headlines citing the plight of state and local governments, and more comparisons between the states and fiscally stretched European nations. We are confident, however, that states and municipalities will make the tough and unpleasant decisions about tax and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that likely wont be smooth in the give-and-take of the political arena. Nonrenewal of the BABs program would imply more tax-exempt issuance in 2011, especially in the long-term portion of the municipal market. If this happens, the additional supply could produce lower prices and higher yields at the long end of the yield curve. Pamela Wisehaupt Tynan, Principal, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Money Market and Bond Groups Vanguard Fixed Income Group December 21, 2010 11 California Tax-Exempt Money Market Fund Fund Profile As of November 30, 2010 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.15% Average Weighted Maturity 39 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for
